DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-2-2021 have been fully considered.
With respect to applicant’s argument of claim 11 that McClure discloses a capture device and not a radar or radar antenna body, the examiner submits that the disclosure of McClure was only relied upon for the top and bottom positions. The radar and integrated body portions having previously been disclosed by the other prior art.
With respect to applicant’s argument concerning the rejection of claim 15, the Office Action made reference to the rejection of claims 1 and 7 since claim 15 appeared to be a combination of claims 1 and 7.
As applicant’s remaining arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers, et. al., U.S. Patent Application Publication Number 2010/0087967, published April 8, 2010 in view of Waschenko, et. al., U.S. Patent Application Publication Number 2014/0218251, published August 7, 2014, Urcia, et. al., .

As per claim 1, Meyers discloses an unmanned vehicle, comprising: 
a housing, the housing including at least one propulsion motor; a radar processing unit coupled to the housing (Meyers, Fig. 1, items 101, 106 and 104);
wherein the radar processing unit comprises a packaged integrated circuit (Meyers, ¶24, FPGA);
and an antenna, the antenna including an antenna body coupled to the radar processing unit (Meyers, Fig. 2 and 3).
Meyers fails to disclose plastic and metallized surface waveguide and their connection as well as the radar formed as part of the housing using 3D printing.
Waschenko teaches waveguide antennas of metallized plastic (claim 11) and further discloses the antenna transition (¶50-52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use well-known antennas and transitions in order to gain the obvious benefit of reducing cost and weight as well as providing a path for the signal to travel.
Urcia teaches an antenna formed as part of the housing of an aerial vehicle (¶101-102).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the antenna as part of the housing in order to gain the benefit of increasing aerodynamic efficiency as taught by Urcia (¶2).

It would have been an obvious matter of design choice to use 3D printing, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Meyers in providing the proper housing for the antenna.

As per claim 2, Meyers as modified by Waschenko, Urcia and McClure discloses the unmanned vehicle of claim 1, wherein the antenna body has an exterior shape configured to provide a semispherical field of view for radar signals generated by the radar processing unit and transmitted by the antenna body (Meyers, Fig. 4A).

As per claim 3, Meyers as modified by Waschenko, Urcia and McClure further discloses the unmanned vehicle of claim 1, wherein the antenna body has an exterior shape configured to provide a spherical field of view for radar signals generated by the radar processing unit and transmitted by the antenna body (Meyers, Fig. 4C).

As per claim 4, Meyers as modified by Waschenko, Urcia and McClure further discloses the unmanned vehicle of claim 1, wherein the antenna body has a semispherical exterior shape (Meyers, Fig. 4A where 212 is semispherical).

As per claim 5, Meyers as modified by Waschenko, Urcia and McClure further discloses the unmanned vehicle of claim 1, wherein the antenna body has a modified polyhedron exterior shape (Meyers, Fig. 4C where 214 is a polyhedral). 


As per claim 11, Meyers as modified by Waschenko, Urcia and McClure further discloses the vehicle of claim 10 wherein the antenna body is formed as a part of a top side housing and the second antenna body is coupled to a bottom side of the housing (McClure, Fig. 6 and ¶35 showing a configuration with antennas on top and bottom).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use antennas above and below in order to gain the obvious benefit of increasing the field of view in space around the flying vehicle.

As per claim 12, Meyers as modified by Waschenko, Urcia and McClure discloses the unmanned vehicle of claim 10, wherein the antenna body is coupled to a first major surface of the radar processing unit and the second antenna body is coupled to a second major surface opposite the first side (Meyers, Fig. 4C where antennas 212-2 and 212-5 are on opposite sides of 214, the processing unit).

As per claim 13, Meyers as modified by Waschenko, Urcia and McClure further discloses the unmanned vehicle of claim 1, wherein the unmanned vehicle comprises an aerial drone (Meyers, ¶2).

As per claim 14, Meyers as modified by Waschenko, Urcia and McClure further discloses the unmanned vehicle of claim 1, wherein the unmanned vehicle comprises a wheeled drone (Meyers, Fig. 1 and Urcia, Fig. 21 where an aircraft has wheels).


As per claim 15, please see the rejection and rationale of claim 1 above.
As per the limitations of claim 16, please see the rejection and rationale of claim 2 above.
As per the limitations of claim 17, please see the rejection and rationale of claim 4 above.
As per the limitations of claim 18, please see the rejection and rationale of claim 10 above.
	As per the limitations of claim 20, please see the rejection and rationale of claims 1, 3, and 10 above as claim 20 appears to be a combination of these.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers, Waschenko, Urcia and McClure as applied to claim 1 above, and further in view of Simms, et. al., U.S. Patent Application Publication Number 2013/0057445, published March 7, 2013.

As per claim 9, Meyers as modified by Waschenko Urcia and McClure discloses the vehicle of claim 1 but fails to expressly disclose the use of metallic deposition.
Simms teaches metallic deposition (¶46).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646